DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3 – 7, and 11 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al US Publication No. 2015/0062394 in view of Saski US Publication No. 2015/0071564.

Ikeda et al discloses of Fig. 1 – 12, of applicant’s an imaging device (paragraph 0027 imaging apparatus), comprising: a plurality of pixels each including a light receiving element configured to perform photoelectric conversion on incident light to generate an electrical signal, the pixels each being configured to output a detection signal (paragraph 0072 the lens 152 and the diaphragm 153 form an optical system which guides the light to the imaging apparatus 154 where (paragraph 0027) of the imaging apparatus. In FIG. 2, the pixel 10 has the two photoelectric conversion units 10-1 and 10-2 which have been divided into two in a horizontal direction under one microlens, and are described as photoelectric conversion units A and B respectively. The photoelectric conversion unit A corresponds to the photoelectric conversion unit 10-1, and the photoelectric conversion unit B corresponds to the photoelectric conversion unit 10-2. The pixel signal of the photoelectric conversion unit A is referred to as an A signal, and the pixel signal of the photoelectric conversion unit B is referred to as a B signal. A signal based on an added signal of photoelectrically converted signals of the two photoelectric conversion units A and B is expressed as an A+B signal. It is necessary to extract the A signal and the B signal, and to measure a phase difference between the signals such that the imaging apparatus has a plurality of pixels 10 each including a light receiving element photoelectric conversion units 10-1 and 10-2 configured to perform photoelectric conversion on incident light to generate an electrical signals A, B, and A+B, the pixels 10 each being configured to output a detection signal A, B, and A+B);

Ikeda et al discloses of applicant’s and a control section configured to read out, when pixels of a pixel combination of two or more pixels including a pixel of interest both output detection signals, the detection signals (paragraph 0073 overall control/calculation unit 1510 performs various calculations and controls the whole digital camera and the imaging apparatus 154. Paragraph 0027 the pixel signal of the photoelectric conversion unit A is referred to as an A signal, and the pixel signal of the photoelectric conversion unit B is referred to as a B signal. A signal based on an added signal of photoelectrically converted signals of the two photoelectric conversion units A and B is expressed as an A+B signal. Paragraph 0025 an adding circuit 12 has a capacitor 12-1 and a switch SW4 and adds signals of the vertical output lines VL 1 and VL 2 of two columns based on a signal of a driving circuit 15 and outputs the added signal such that a control section 1510 is configured to read out, when pixels 10 of a pixel combination of two or more pixels 10, by adding signals of the vertical output lines VL 1 and VL 2 of two columns, including some pixel of interest on the vertical output lines VL 1 and VL 2 both output detection signals of the vertical output lines VL 1 and VL 2 of two columns, the detection signals of the vertical output lines VL 1 and VL 2 of two columns);

Ikeda et al discloses a method of an imager that outputs pixel signals and outputs added pixel column signals but does not expressively disclose output a detection signal when detecting that an amount of change of the electrical signal exceeds a predetermined threshold;

Saski teaches a method of detecting if a pixel signal is larger than a threshold. Saski teaches of Fig. 1 – 15, of applicant’s output a detection signal when detecting that an amount of change of the electrical signal exceeds a predetermined threshold (paragraph 0088 – 0090 the correction area extraction section 121 extracts the pixel values within the local area (i.e., the attention pixel and the pixels situated around the attention pixel (NXM pixels)) (i.e., processing target area) from the input image, and the identical-color signal selection section 122 selects the pixel values (3.times.3 pixels) of the pixels that correspond to a color identical to that of the attention pixel from the pixel values within the local area (step S21). The isolated point noise presence/absence determination section 123 detects the largest value L1 and the second largest value L2 from the selected pixel values (step S22). The isolated point noise presence/absence determination section 123 detects the smallest value S1 and the second smallest value S2 from the selected pixel values (step S23). The isolated point noise presence/absence determination section 123 subtracts the smallest value S1 from the largest value L1 to calculate the first dynamic range dRange1 (step S24). The isolated point noise presence/absence determination section 123 determines whether or not the first dynamic range dRange1 is larger than the threshold value Th1 (step S27) such that the isolated point noise presence/absence determination section 123 outputs a detection signal when detecting that an amount of change of the electrical signal the first dynamic range dRange1 exceeds a predetermined threshold Th1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Ikeda et al in a manner similar to Saski. Doing so would result improving Ikeda et al invention in a similar way as Saski – namely the ability to provide a method of detecting if a pixel signal is larger than a threshold, in Saski invention, to the imager that outputs pixel signals and outputs added pixel column signals in Ikeda et al invention.

Regarding claim 3 of the combination of Ikeda et al in view of Saski, Ikeda et al further discloses of applicant’s wherein the pixel combination includes a combination of the pixel of interest and a pixel adjacent to the pixel of interest in one direction in a matrix arrangement of the plurality of pixels (paragraph 0025 an adding circuit 12 has a capacitor 12-1 and a switch SW4 and adds signals of the vertical output lines VL 1 and VL 2 of two columns based on a signal of a driving circuit 15 and outputs the added signal such that the pixel combination that adds signals of the vertical output lines VL 1 and VL 2 of two columns includes a combination of some pixel 10 of interest and a pixel 10 adjacent to the some pixel 10 of interest, of the vertical output lines VL 1 and VL 2 of two columns, in one row direction (Fig. 4) in a pixel 10 matrix arrangement of the plurality of pixels 10).

Regarding claim 4 of the combination of Ikeda et al in view of Saski, Ikeda et al further discloses of applicant’s wherein the pixel combination includes a combination of the pixel of interest and a pixel adjacent to the pixel of interest in two directions in a matrix arrangement of the plurality of pixels (paragraph 0025 an adding circuit 12 has a capacitor 12-1 and a switch SW4 and adds signals of the vertical output lines VL 1 and VL 2 of two columns based on a signal of a driving circuit 15 and outputs the added signal such that the pixel combination that adds signals of the vertical output lines VL 1 and VL 2 of two columns includes a combination of some pixel 10 of interest and a pixel 10 adjacent to the some pixel 10 of interest, of the vertical output lines VL 1 and VL 2 of two columns, in two, both a row and column, directions (Fig. 4) in a pixel 10 matrix arrangement of the plurality of pixels 10).

Regarding claim 5 of the combination of Ikeda et al in view of Saski, Ikeda et al further discloses of applicant’s wherein the pixel combination includes a combination of the pixel of interest and a pixel adjacent to the pixel of interest with one pixel interposed between the pixels in one direction in a matrix arrangement of the plurality of pixels (paragraph 0070 it is also acceptable to combine the A signals of the pixels 10 in a plurality of rows with each other and combine the A+B signals similarly with each other. The adding circuit 19 may combine the A signals of digital data of the pixels 10 in the plurality of rows with each other, and similarly combine the A+B signals to each other such that the pixel combination includes a combination of the some pixel 10 of interest and a pixel 10 adjacent to the some pixel 10 of interest with one pixel 10 interposed between the pixels 10 in one other rows direction in a matrix arrangement of the plurality of pixels 10).

Regarding claim 6 of the combination of Ikeda et al in view of Saski, Ikeda et al further discloses of applicant’s wherein the pixel combination includes a combination of the pixel of interest and a pixel adjacent to the pixel of interest with two pixel interposed between the pixels in one direction in a matrix arrangement of the plurality of pixels (paragraph 0070 it is also acceptable to combine the A signals of the pixels 10 in a plurality of rows with each other and combine the A+B signals similarly with each other. The adding circuit 19 may combine the A signals of digital data of the pixels 10 in the plurality of rows with each other, and similarly combine the A+B signals to each other such that the pixel combination includes a combination of the some pixel 10 of interest and a pixel 10 adjacent to the some pixel 10 of interest with one pixel 10 interposed between the pixels 10 in two other rows and column (Fig. 4) directions in a matrix arrangement of the plurality of pixels 10).

Regarding claim 7 of the combination of Ikeda et al in view of Saski, Ikeda et al further discloses of applicant’s wherein the control section includes an arithmetic circuit configured to perform a logical operation of the detection signals output from the pixels of the pixel combination of the two or more pixels (paragraph 0073 overall control/calculation unit 1510 performs various calculations and controls the whole digital camera and the imaging apparatus 154. Paragraph 0025 adding circuit 12 has a capacitor 12-1 and a switch SW4 and adds signals of the vertical output lines VL 1 and VL 2 of two columns based on a signal of a driving circuit 15 and outputs the added signal such that the control section 1510 includes an adding circuit 12 arithmetic circuit configured to perform an add logical operation of the detection signals A and B output from the pixels 10 of the pixel combination of the two or more pixels 10).

Regarding claim 11, claim 11 is rejected for being fully encompassed by the reasons found in rejected claim 1 above and where of the combination of Ikeda et al in view of Saski, Ikeda et al further teaches the additional claim limitation of applicant's and a control section connected to a first pixel and a second pixel adjacent to each other in at least one direction in a matrix arrangement of the plurality of pixels (paragraph 0073 overall control/calculation unit 1510 performs various calculations and controls the whole digital camera and the imaging apparatus 154 of (paragraph 0024, Fig. 4) the pixel matrix 100 such that a control section 1510 is connected to a first pixel 10 and a second pixel 10 adjacent to each other in at least one row direction in a matrix arrangement of the plurality of pixels 10).

Regarding claim 12 of the combination of Ikeda et al in view of Saski, Ikeda et al further discloses of applicant’s wherein a color filter is arranged on the plurality of pixels, and the first pixel and the second pixel are same color pixels (paragraph 0064 of a Bayer-array image to generate a color image (color image signal) as an image in which each pixel has an R (red) pixel value, a G (green) pixel value, and a B (blue) pixel value, (paragraph 0070) it is also acceptable to combine the A signals of the pixels 10 in a plurality of rows with each other and combine the A+B signals similarly with each other. The adding circuit 19 may combine the A signals of digital data of the pixels 10 in the plurality of rows with each other, and similarly combine the A+B signals to each other such that an RGB color filter is arranged on the plurality of pixels 10, and the first pixel 10 and the second pixel 10 are same color pixels because it is allowed for the adding circuit 19 to combine the A signals of digital data of the pixels 10 in the plurality of other rows with each other that would have the same color pixel).

Regarding claim 13, claim 13 is rejected for being fully encompassed by the reasons found in rejected claim 1 above.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al US Publication No. 2015/0062394 in view of Saski US Publication No. 2015/0071564 as applied to claim 7 above, and further in view of Compton US Publication No. 2013/0075590.

Regarding claim 8 the combination of Ikeda et al in view of Saski teaches a method of an imager that outputs pixel signals and outputs added pixel column signals and detecting if a pixel signal is larger than a threshold but do not expressively teach wherein the arithmetic circuit includes an AND circuit;

Compton teaches a method of using AND gates in a control circuit. Compton teaches of Fig. 1 – 4, of applicant’s wherein the arithmetic circuit includes an AND circuit (paragraph 0027 – 0028 AND gate 450 may also be implemented as a multiple two-input AND gates as incorporated into other driver or control sub-circuits). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Ikeda et al in a manner similar to Compton. Doing so would result improving Ikeda et al invention in a similar way as Compton – namely the ability to provide a method of using AND gates in a control circuit, in Compton invention, to the imager that has a control circuit that outputs pixel signals and outputs added pixel column signals in Ikeda et al invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al US Publication No. 2015/0062394 in view of Saski US Publication No. 2015/0071564 as applied to claim 7 above, and further in view of Hourvitz US Patent No. 4,982,343.

Regarding claim 9 the combination of Ikeda et al in view of Saski teaches a method of an imager that outputs pixel signals and outputs added pixel column signals and detecting if a pixel signal is larger than a threshold but do not expressively teach wherein the arithmetic circuit includes a combination of a NAND circuit and an inverter circuit;

Hourvitz teaches method of using NAND and inverter gates in a control circuit. Hourvitz teaches of Fig. 1 – 4, of applicant’s wherein the arithmetic circuit includes a combination of a NAND circuit and an inverter circuit (column 14, line 31 – 36 compositing logic 330 includes conventional inverters 450 and NAND gates 470). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Ikeda et al in a manner similar to Hourvitz. Doing so would result improving Ikeda et al invention in a similar way as Hourvitz – namely the ability to provide a method of using NAND and inverter gates in a control circuit, in Hourvitz invention, to the imager that has a control circuit that outputs pixel signals and outputs added pixel column signals in Ikeda et al invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al US Publication No. 2015/0062394 in view of Saski US Publication No. 2015/0071564 as applied to claim 7 above, and further in view of Kochi et al US Patent No. 6,510,193.

Regarding claim 10 the combination of Ikeda et al in view of Saski teaches a method of an imager that outputs pixel signals and outputs added pixel column signals and detecting if a pixel signal is larger than a threshold but do not expressively teach 
wherein the arithmetic circuit includes a combination of two inverter circuits and a NOR circuit;

Kochi et al teaches a method of using NOR and inverter gates in a control circuit. Kochi et al teaches of Fig. 1 – 4, of applicant’s wherein the arithmetic circuit includes a combination of two inverter circuits and a NOR circuit (column 4, line 7 – 59 a processing circuit for signals input to the input electrodes IN1, IN2 and IN3 of the gate electrodes 3 with NOR gates 301 and inverters 302). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Ikeda et al in a manner similar to Kochi et al. Doing so would result improving Ikeda et al invention in a similar way as Kochi et al – namely the ability to provide a method of using NOR and inverter gates in a control circuit, in Kochi et al invention, to the imager that has a control circuit that outputs pixel signals and outputs added pixel column signals in Ikeda et al invention.

Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696